Title: To James Madison from Tench Coxe (Abstract), ca. 11–16 April 1805
From: Coxe, Tench
To: Madison, James


Ca. 11–16 Apr. 1805. “I have the honor to write to you in consequence of an application from Mr. Clement B. Penrose, who is desirous of an appointment in the Louisiana Territory under the Government. He is a gentleman of about 34 years of age, married, his [sic] several children, and is a branch of two old and respectable Pennsa. families. He read law about eighteen months under the late Mr. Sergeant, but has not practiced. I believe he is acquainted with the French & German Languages. So far as I am acquainted with him and his Character, I presume he would fill the station of ‘recorder of land titles,’ which he seems to desire, tho I presume other objects would be acceptable if equally valuable.”
Adds in a postscript: “It is proper that I should mention that Mr. Penrose is the son of a deceased Sister of Mrs. Genl. Wilkinson.”
